Case 4:20-cv-00677-JED-JFJ Document 2 Filed in USDC ND/OK on 12/29/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA

 (1) DONALD LOVE ALLEN, JR., an                  )
 individual,                                     )
 (2) SANDY ALLEN, an individual and,             )
 (3) SCHELLENBURG ENTERPRISES,                   )
 INC. d/b/a DIAMOND S. TRUCKING, a               )
 domestic for-profit company,                    )
                                                 )      Case No. 4:20-cv-00677-JED-JFJ
             Plaintiffs,                         )      Creek Cty. Case No. CJ-2020-255
                                                 )
 v.                                              )
                                                 )
 (1) WILLIAM EDWARD TEMPLEMAN,                   )
 an individual and,                              )
 (2) SAV EXPRESS INC.,                           )
                                                 )
         Defendants.                             )

                                    NOTICE OF REMOVAL

      Defendant SAV Express Inc. notifies the Court and Plaintiffs Donald Love Allen, Jr.,

 Sandy Allen, and Schellenberg Enterprises, Inc. d/b/a Diamond S. Trucking of removal of

 this action from the Oklahoma District Court of Creek County to the United States District

 Court for the Northern District of Oklahoma. Removal of this action is authorized by 28

 U.S.C. §§ 1332, 1441, and 1446. In support of its Notice of Removal, SAV Express, Inc.

 states and alleges the following:

      1. The action styled Donald Allen Love, Jr., an individual, Sandy Allen, an individual, and

         Schellenburg Enterprises, Inc. d/b/a Diamond S. Trucking, a domestic for profit company,

         Plaintiffs, v. William Edward Templeman, an individual, and SAV Express Inc.,
Case 4:20-cv-00677-JED-JFJ Document 2 Filed in USDC ND/OK on 12/29/20 Page 2 of 4




       Defendants. Case No. CJ-2020-255, commenced on October 26, 2020 in Creek

       County District Court.

    2. On December 7, 2020, Plaintiffs served SAV Express Inc. with process.

    3. On October 18, 2020, before this lawsuit commenced, William Edward Templeman

       passed away; therefore, he lacked capacity to be sued.

    4. In accordance with 28 U.S.C. § 1446(b), SAV Express, Inc. is removing this action

       within 30 days of being served with process.

    5. 28 U.S.C. § 1332 authorizes the Court to exercise original jurisdiction over this case

       because the amount in controversy exceeds $75,000, exclusive of interest and costs,

       and the parties are citizens of different states.

    6. Plaintiffs’ Petition states that they seek damages exceeding $75,000.00.

    7. Plaintiffs Donald Love Allen Jr. and Sandy Allen are domiciled in Oklahoma.

    8. Plaintiff Schellenberg Enterprises, Inc. is an Oklahoma corporation with its

       principal place of business in Oklahoma.

    9. Defendant SAV Express Inc. is a Minnesota corporation with its principal place of

       business in Minnesota.

    10. Prior to his death, William Templeman was domiciled in Texas; however, his

       citizenship for purposes of diversity jurisdiction is irrelevant because he

       predeceased Plaintiffs filing their lawsuit. See Round Rock Research LLC v. ASUSTek

       Comput. Inc., 967 F. Supp. 969, 974 (D. Del. 2013) (“[T]he existence of personal



                                             -2-
Case 4:20-cv-00677-JED-JFJ Document 2 Filed in USDC ND/OK on 12/29/20 Page 3 of 4




        jurisdiction is evaluated at the time the complaint was filed . . . .”); Currier v.

        Sutherland, 218 P.3d 709, 714 (Colo. 2009) (en banc) (“A court cannot exercise

        personal jurisdiction over a deceased person.”).

     11. Complete diversity of citizenship exists because Plaintiffs are citizens of Oklahoma

        and Defendant SAV Express, Inc. is a citizen of Minnesota.

     12. Because the Court has original jurisdiction, 28 U.S.C. § 1441(a) permits removal of

        this case to federal court.

     13. Copies of all pleadings 1 filed in the State Court action are attached:

            Ex. 1: OSCN Docket Summary (Dec. 28, 2020).

            Ex. 2: Petition (Oct. 26, 2020).

     14. In compliance with 28 U.S.C. § 1446(d), SAV Express, Inc. will serve the Plaintiffs

        with written notification of this Notice of Removal and will file a copy with the

        Court Clerk of Creek County, Oklahoma.

     15. Because the Court has the authority to exercise original jurisdiction, SAV Express,

        Inc. request removal of this action to federal court.




 1Copies of the summons issued to Defendants on October 26, 2020 are not available from the
 Creek County Court Clerk and Plaintiffs have not filed proof of service as required by OKLA.
 STAT. tit. 12, § 2004(G).


                                               -3-
Case 4:20-cv-00677-JED-JFJ Document 2 Filed in USDC ND/OK on 12/29/20 Page 4 of 4




                                                 Respectfully submitted,

                                                 _________________________________
                                                 Mehry Taremi, OBA # 31726
                                                 MILLS & JONES, PLLC
                                                 2760 Washington Drive, Suite 100
                                                 Norman, Oklahoma 73069
                                                 (405) 239-2501-t (405) 239-2575-f
                                                 dan@millsfirm.com
                                                 cb@millsfirm.com
                                                 mehry@millsfirm.com
                                                 Attorneys for Defendant
                                                 SAV Express Inc.

                              CERTIFICATE OF SERVICE

     I certify that on December 29, 2020 a true and correct copy of Defendant SAV
 Express Inc.’s Notice of Removal was sent via
     ☒ Email
     ☐ Facsimile
     ☐ USPS, First Class
     ☐ USPS, Certified, Return Receipt Requested
     ☒ USPS, Certified, Return Receipt (Electronic)
     ☐ USPS, Certified, Restricted Delivery
 to the following:

    Kevin E. Hill, Esq.
    COLBERT COOPER HILL
    415 N.W. 11th Street
    Oklahoma City, Oklahoma 73103
    kevin@getcolbert.com
    -and-
    Eric L. Clark, Esq.
    RHODES HIEURONYMUS
    P.O. Box 21100
    Tulsa, Oklahoma 74121-1100
    eclark@rhoesokla.com
    Attorneys for Plaintiffs

                                                 _________________________________


                                           -4-
